Citation Nr: 1424039	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  10-00 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disability.

2. Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression.

3. Entitlement to service connection for hearing loss.

4. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1963 to November 1963.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which reopened the Veteran's previously denied claim of entitlement to service connection for an acquired psychiatric disability and confirmed the previous denial.  The rating decision also denied service connection for hearing loss and tinnitus.

In June 2011, the Veteran testified at a Travel Board hearing before an Acting Veterans Law Judge (AVLJ) at the RO in Muskogee, Oklahoma.  A transcript of the hearing has been reviewed and associated with the claims file.  However, that AVLJ has retired from the Board.  The Veteran was afforded the opportunity for a hearing before another VLJ, but has not requested such a hearing.

The issues of entitlement to service connection for an acquired psychiatric disability, hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1. In an April 1985 rating decision, the RO denied service connection for an acquired psychiatric disability; the Veteran did not file a notice of disagreement and no new and material evidence was received within the appeal period.

2. The evidence received since the April 1985 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection. 


CONCLUSIONS OF LAW

1. The April 1985 rating decision which denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2. The evidence received subsequent to the April 1985 rating decision is new and material; and the claim of service connection for an acquired psychiatric disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In April 1985, the RO denied service connection for an acquired psychiatric disability.  The denial was based on a finding that service treatment records showed the Veteran had an inadequate personality and that such a condition was a constitutional or developmental abnormality and aggravation was not shown.

The Veteran was notified of this decision and of his procedural rights a by letter dated in May 1985.  He did not appeal the decision or submit new and material evidence within a year of the decision.  Thus, the April 1985 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2013).

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108 (West 2002).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence must raise a reasonable possibility of substantiating the claim.  Id.

The evidence received since the April 1985 rating decision includes VA and private treatment and examination records, lay statements and a transcript from the June 2011 Travel Board hearing.  The evidence is new as it was not part of the record at the time of the April 1985 rating decision.  It is also material as it relates to an unestablished fact necessary to substantiate the claim by showing that the Veteran currently has an acquired psychiatric disability which may be related to military service.  Therefore, the evidence is new and material, and the claim is reopened. 


ORDER

New and material evidence having been received, the claim of service connection for an acquired psychiatric disability is reopened and the appeal is granted to this extent.  


REMAND

Acquired Psychiatric disability

The Veteran was afforded a VA psychiatric examination in June 2012.  The examiner diagnosed depression and essentially opined that it was not related to service.  The examiner did not; however, provide reasons for this opinion.  Cf.
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examiner also stated that more definitive opinions would require a more comprehensive neuropsychologic testing.  VA has a duty to afford additional testing or examination suggested by VA examiners.  Daves v. Nicholson, 21 Vet App 46 (2007).

Hearing Loss and Tinnitus

There appears to have been a shift in audiometric threshold between the Veteran's entrance and separation examinations.  A VA examination is required to determine whether the Veteran currently has a hearing loss disability and tinnitus and whether they are etiologically related to military service.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a comprehensive neuropsychological assessment to determine the nature and extent of cognitive impairment or acquired psychiatric disability.

2.  After the cognitive assessment, ask the examiner who provided the June 2012 examination to review the record and clarify whether;

a) the diagnosed depression is the result of a disease or injury in service, including the stressors reported by the Veteran;  

b) the diagnosis of inadequate personality during service was correct or was a misdiagnosis of an acquired psychiatric disability;

c) any current cognitive impairment is related to a disease or injury in service, including injuries reported by the Veteran; or is a manifestation of depression or another acquired psychiatric disability.

The examiner should provide reasons for the opinions.  If the examiner cannot provide an opinion without speculation, the examiner must provide reasons for the inability to provide the needed opinion and state whether the inability is due to the limits of medical or scientific knowledge or is due to specific absent evidence.

2.  Schedule the Veteran for a VA audiological examination to determine whether he has hearing loss or tinnitus related to a disease or injury in service.  The examiner must note review of the claims folder.

The examiner should provide an opinion as to whether the in-service audiological test results were based on the American Standards Association (ASA) or International Standards Organization (ISO)-American National Standards Institute (ANSI).  If ASA, the examiner should convert the ASA findings to ISO/ANSI standards.

The examiner should answer for the following: 

a.  Does the Veteran have a current hearing loss as defined by VA?

b.  If so, is it at least as likely as not (probability of 50 percent or more) that hearing loss is etiologically related to military service including reported noise exposure?

In answering this question the examiner should comment on whether there were threshold shifts in service, and if so, whether the shifts indicate the onset of hearing loss disability in service.

   c.  Does the Veteran have tinnitus?

d.  If so, is it at least as likely as not (probability of 50 percent or more) that tinnitus is etiologically related to military service.

e.  If not, is tinnitus at least as likely as not caused by hearing loss?  If not, is tinnitus at least as likely as not aggravated (permanently worsened beyond it natural progression) by hearing loss?

The examiner must provide reasons for each opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report hearing loss, his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, the examiner must provide a reason for doing so.

3.  If the benefits on appeal remain denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


